Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, and 26-34 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Makala (Patent No.: US 9159739).
Re claim 1, Makala teaches a microelectronic device, comprising: 
a stack structure comprising alternating conductive structure (3, Fig. 7E) and insulative structures (19a/19b) arranged in tiers, each of the tiers individually comprising a conductive structure and an insulative structure; 
strings of memory cells (9/11/1, Fig. 11C9) vertically extending through the stack structure, the strings of memory cells comprising a channel material (1) vertically extending through the stack structure;
a replacement gate slot comprising dielectric material (7, Fig. 4E, col. 8, lines 54-57) between neighboring blocks of the stack structure 3 & 19a/19b); and  

    PNG
    media_image1.png
    757
    1008
    media_image1.png
    Greyscale

conductive rails (610a/610b → 609a/609b [for claim 4], Fig, 7C → 7E, col. 10, lines 20-25 or 16 for claims 6-8 and 26-28) within the replacement gate slot & of Fig. 7E) and laterally adjacent to the conductive structures (3) of the stack structure, portions of the conductive structures ([PofCS], Fig. 3 [as shown above]) intervening between the strings of memory cells [SofMC] and the conductive rails [CR], and the conductive rails (609a/609b) comprising a material composition that is different than a material composition of the conductive structures (3) of the stack structure.
Re claim 4, Makala, Fig. 7E teaches the microelectronic device of claim 1, wherein the conductive rails (“silicide charge storage regions 609”, col. 11, lines 25-35, note that the silicide material enhance the electrical connectivity) have greater electrical conductivity than the conductive structures (3).
Re claim 6, Makala, Fig. 18E teaches the microelectronic device of claim 1, further comprising a conductive liner material between the insulative structure (19) and the conductive structure (3), wherein the conductive rails comprise tungsten (16) and the conductive liner material comprises titanium nitride (7/8).
Re claim 7, Makala teaches the microelectronic device of claim 1, further comprising a dielectric barrier material (7/8, Fig. 18E, col. 21, lines 4-10) between and in direct contact with the insulative structure (19) and the conductive structure (3).
Re claim 8, Makala teaches the microelectronic device of claim 1, wherein the dielectric material (7/8, Fig. 18E) substantially fills remaining portions of the within a replacement gate (3) slot extending through the stack structure, wherein a lateral dimension of the dielectric material (of 7) laterally adjacent to the insulative structures (19) is greater than a lateral dimension of the dielectric material (of 8) laterally adjacent to the conductive rails (16, Fig. 18C).
Re claim 26, Makala, Fig. 18E teaches the microelectronic device of claim 1, wherein: the conductive rails comprise beta phase tungsten (16, col. 23, lines 1-6); and the conductive structures (3) are substantially devoid of tungsten (formed b titanium materials, col. 5, lines 1-11).
Re claim 27, Makala, Fig. 18E teaches the microelectronic device of claim 1, wherein upper surfaces of the conductive rails (16, flip it 90°) are substantially coplanar with upper surfaces of the conductive structures (3), and lower surfaces of the conductive rails (16, flip it 90°) are substantially coplanar with lower surfaces of the conductive structures (3).
Re claim 28, Makala, Fig. 18E teaches the microelectronic device of claim 1, wherein the conductive rails (16) separate portions of vertically neighboring insulative structures from one another (19), the conductive rails laterally extending beyond sidewalls of the insulative structures.
Re claim 29, Makala, Fig. 18E teaches the microelectronic device of claim 1, wherein the conductive rails (16) are adjacent to two consecutive sides of the insulative structures (19).
Re claim 30, Makala, Fig. 18E teaches a microelectronic device, comprising: 
a stack structure comprising tiers of alternating conductive structures (3) and insulative structures (19); 
strings of memory cells (9/11/1) comprising a channel material (1) vertically extending through the stack structure; 
dielectric-filled slots (7) between neighboring strings of memory cells; and 
conductive rails (16 for claims 31-32 or 609a/609b for claims 33-34) within the dielectric-filled slots and laterally adjacent to the conductive structures (3) of the stack structure, the conductive rails comprising tungsten (16, col. 23, lines 1-6) and the conductive structures comprising titanium, ruthenium, aluminum, or molybdenum (3, col. 5, lines 1-11).
Re claim 31, Makala, Fig. 18E teaches the microelectronic device of claim 30, wherein the dielectric-filled slots (7) are defined between two internal sidewalls of the stack structure (3 & 19), and the conductive structures (3) proximal to the dielectric-filled slots are laterally recessed relative to the insulative structures (19).
Re claim 32, Makala, Fig. 18E teaches the microelectronic device of claim 31, wherein portions of the conductive rails (16) are within recessed regions of the conductive structures (3), and additional portions of the conductive rails are laterally adjacent to sidewalls of the insulative structures (19).
Re claim 33, Makala, Fig. 18E teaches the microelectronic device of claim 30, wherein the conductive rails ([CR], Fig. 3 [as shown above]) are separated from the strings of memory cells [SofMC] by portions of the conductive structures [PofCS].
Re claim 34, Makala, Fig. 7E teaches the microelectronic device of claim 30, wherein the conductive rails (609a/609b [flip it vertically 90°]each individually exhibit a height greater than a height of each of the conductive structures (3) of the stack structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala.
Re claim 2, Makala, Fig. 7E teaches the microelectronic device of claim 1, wherein the conductive rails (609a/609b) directly physically contact the conductive structures (3).
In re claims 2-3, the following limitation “the conductive rails horizontally extending past horizontal boundaries of the insulative structures (the rest of claim 2); and wherein the conductive rails comprise a T-shaped rail of a conductive material, a first portion of the T-shaped rail located laterally beyond an outer sidewall of the insulative structure and a second portion of the T-shaped rail located vertically between neighboring insulative structures, the second portion having a height substantially equal to a height of the conductive structure (claim 3).” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 5, Makala teaches the conductive structures of the stack structure are substantially devoid of fluorine (3).
Makala differs from the invention by not showing wherein: the conductive rails further comprise one or more of phosphorus, arsenic, antimony, bismuth, boron, aluminum, gallium, carbon, fluorine, chlorine, bromine, and argon.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said since it has been held to be within the general skill of a worker in the art to select a known doping material for the conductive material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Independent claim 1 is not anticipated by Makala under 35 U.S.C. § 102(a)(1)-(2) because Makala does not expressly or inherently describe, for example, "a replacement gate slot comprising dielectric material between neighboring blocks of the stack structure" and "conductive rails within the replacement gate slot and laterally adjacent to the conductive structures of the stack structure, portions of the conductive structures intervening between the strings of memory cells and the conductive rails, and the conductive rails comprising a material composition that is different than a material composition of the conductive structures of the stack structure," as recited in claim 1, as currently amended (emphasis added). 
With reference to FIGS. lA-1B and 2A-2B, Makala describes formation of a monolithic three dimensional NAND string including a semiconductor channel 1, discrete charge storage regions 9, and tunnel dielectric 11. See Makala, col. 4, line 1 to col. 5, line 41. Makala also describes formation of control gate electrodes 3 and a blocking dielectric 7 located adjacent to the control gate(s) 3. See id., col. 4, line 65 to col. 5, line 14. Further, "the stack 120 is patterned to form one or more back side openings 84 in the stack" and "the opening(s) 84 have a slit shape." See id., col. 8, lines 32-36 (emphasis added). With reference to FIG. 6B, Makala discloses that "the structure is annealed using any suitable silicidation anneal parameters to react portions 610a of the metal layer 610 with the silicon charge storage regions 9 to convert the silicon (e.g., polysilicon) charge storage regions to silicide charge storage regions 609." Id., col. 10, lines 29-34 (emphasis added). With reference to the embodiment of FIG. 7D, Makala discloses that "only the portions 721 of the sacrificial semiconductor layers are converted to silicide charge storage regions 609, leaving initial charge storage regions 9 unconverted" and that "[t]his forms composite charge storage regions which comprise inner silicide portions 609 adjacent to the blocking dielectric 7 and outer silicon, silicide or metal portions 9 adjacent to the tunnel dielectric 11." Id., col. 11, lines 21-27 (emphasis added). With reference to FIGS. 11A-11D, Makala discloses that "[t]he remaining portion of the second material 121 forms the first layer 91 of three layer 91, 92, 93 charge storage region 9" and that "[t]he remaining control gate material inside the back side recesses 64 forms the control gates 3 of the vertical NAND string." See id., col. 13, lines 45-48 and col. 15, lines 36-38 (emphasis added). Reproductions of FIGS. 7E and 11C of Makala is provided below for convenience. Also provided, by way of comparison, is a reproduction of FIG. 1 G of the present application…”, pages 9-12.

The Examiner respectfully submits that Makala, Figs. 3, 7E and 18E still read on:
a replacement gate slot comprising dielectric material (7, Fig. 4E, col. 8, lines 54-57) between neighboring blocks of the stack structure 3 & 19a/19b); and  

    PNG
    media_image1.png
    757
    1008
    media_image1.png
    Greyscale

conductive rails (610a/610b → 609a/609b [for claim 4], Fig, 7C → 7E, col. 10, lines 20-25 or 16 for claims 6-8) within the replacement gate slot & of Fig. 7E) and laterally adjacent to the conductive structures (3) of the stack structure, portions of the conductive structures ([PofCS], Fig. 3 [as shown above]) intervening between the strings of memory cells [SofMC] and the conductive rails [CR], and the conductive rails (609a/609b) comprising a material composition that is different than a material composition of the conductive structures (3) of the stack structure.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894